192 F.2d 575
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.555, Incorporated.
No. 14459.
United States Court of Appeals Eighth Circuit.
October 3, 1951.

Petition for Review of Decision of The Tax Court of the United States.
Theron Lamar Caudle, Asst. Atty. Gen., and Ellis N. Slack, Sp. Asst. to Atty. Gen., for petitioner.
E. Charles Eichenbaum, Little Rock, Ark., for respondent.
PER CURIAM.


1
Petition for Review of Decision of The Tax Court of the United States entered April 11, 1951, dismissed without taxation of costs in favor of either of the parties in this Court, on stipulation of parties. 15 T.C. 671.